Exhibit 10.4
AMENDED AND RESTATED BY-LAWS


OF


PHOENIX INTERNATIONAL VENTURES, INC.
A Nevada Corporation


ARTICLE I - OFFICES


The registered office of the Corporation in the State of Nevada shall be located
in the City and State designated in the Articles of Incorporation. The
Corporation may also maintain offices at such other places within or without the
State of Nevada as the Board of Directors may, from time to time, determine.


ARTICLE II - MEETING OF STOCKHOLDERS


Section 1 - Annual Meetings: (Chapter 78.310)


The annual meeting of the stockholders of the Corporation shall be held at the
time fixed, from time to time, by the Directors.


Section 2 - Special Meetings: (Chapter 78.310)


Special meetings of the stockholders may be called by the Board of Directors or
such person or persons authorized by the Board of Directors and shall be held
within or without the State of Nevada.


Section 3 - Place of Meetings: (Chapter 78.310)


Meetings of stockholders shall be held at the registered office of the
Corporation, or at such other places, within or without the State of Nevada as
the Directors may from time to time fix. If no designation is made, the meeting
shall be held at the Corporations registered office in the state of Nevada.


Section 4 - Notice of Meetings: (Section 78.370)


(a) Written or printed notice of each meeting of stockholders, whether annual or
special, signed by the president, vice president or secretary, stating the time
when and place where it is to be held, as well as the purpose or purposes for
which the meeting is called, shall be served either personally or by mail, by or
at the direction of the president, the secretary, or the officer or the person
calling the meeting, not less than ten or more than sixty days before the date
of the meeting, unless the lapse of the prescribed time shall have been waived
before or after the taking of such action, upon each stockholder of record
entitled to vote at such meeting, and to any other stockholder to whom the
giving of notice may be required by law. If mailed, such notice shall be deemed
to be given when deposited in the United States mail, addressed to the
stockholder as it appears on the share transfer records of the Corporation or to
the current address, which a stockholder has delivered to the Corporation in a
written notice.


(b) Further notice to a stockholder is not required when notice of two
consecutive annual meetings, and all notices of meetings or of the taking of
action by written consent without a meeting to him or her during the period
between those two consecutive annual meetings; or all, and at least two payments
sent by first-class mail of dividends or interest on securities during a
12—month period have been mailed addressed to him or her at his or her address
as shown on the records of the Corporation and have been returned undeliverable.


 
-1-

--------------------------------------------------------------------------------

 
Section 5 - Quorum: (Section 78.320)


(a) Except as otherwise provided herein or in the Articles of Incorporation
(such Articles and any amendments thereof being hereinafter collectively
referred to as the “Articles of Incorporation”), a quorum shall be present at
all meetings of stockholders of the Corporation, if the holders of a majority of
the shares entitled to vote on that matter are represented at the meeting in
person or by proxy.


(b) The subsequent withdrawal of any stockholder from the meeting, after the
commencement of a meeting, or the refusal of any stockholder represented in
person or by proxy to vote, shall have no effect on the existence of a quorum,
after a quorum has been established at such meeting.


(c) Despite the absence of a quorum at any meeting of stockholders, the
stockholders present may adjourn the meeting.


Section 6- Voting and Acting: (Section 78.320 & 78.350)


(a) Except as otherwise provided by law, the Articles of Incorporation, or these
By-Laws, any corporate action, the affirmative vote of the majority of shares
entitled to vote on that matter and represented either in person or by proxy at
a meeting of stockholders at which a quorum is present, shall be the act of the
stockholders of the Corporation.


(b) Except as otherwise provided by statute, the Articles of Incorporation, or
these By-Laws, at each meeting of stockholders, each stockholder of the
Corporation entitled to vote thereat shall be entitled to one vote for each
share registered in his name on the books of the Corporation.


(c) Where appropriate communication facilities are reasonably available, any or
all stockholders shall have the right to participate in any stockholders’
meeting, by means of conference telephone or any means of communications by
which all persons participating in the meeting are able to hear each other.


Section 7-Proxies: (Section 78.355)


Each stockholder entitled to vote or to express consent or dissent without a
meeting, may do so either in person or by proxy, so long as such proxy is
executed in writing by the stockholder himself his authorized officer, director,
employee or agent or by causing the signature of the stockholder to be affixed
to the writing by any reasonable means, including, but not limited to, a
facsimile signature, or by his attorney-in-fact there unto duly authorized in
writing. Every proxy shall be revocable at will unless the proxy conspicuously
states that it is irrevocable and the proxy is coupled with an interest. A
telegram, telex, cablegram, or similar transmission by the stockholder, or a
photographic, photostatic, facsimile, shall be treated as a valid proxy, and
treated as a substitution of the original proxy, so long as such transmission is
a complete reproduction executed by the stockholder. If it is determined that
the telegram, cablegram or other electronic transmission is valid, the persons
appointed by the Corporation to count the votes of stockholders and determine
the validity of proxies and ballots or other persons making those determinations
must specify the information upon which they relied. No proxy shall be valid
after the expiration of six months from the date of its execution, unless
otherwise provided in the proxy. Such instrument shall be exhibited to the
secretary at the meeting and shall be filed with the records of the Corporation.
If any stockholder designates two or more persons to act as proxies, a majority
of those persons present at the meeting, or, if one is present, then that one
has and may exercise all of the powers conferred by the stockholder upon all of
the persons so designated unless the stockholder provides otherwise.


Section 8- Action Without a Meeting: (Section 78.320)


Unless otherwise provided for in the Articles of Incorporation of the
Corporation, any action to be taken at any annual or special stockholders’
meeting, may be taken without a meeting, without prior notice and without a vote
if written consents are signed by a majority of the stockholders of the
Corporation, except however if a different proportion of voting power is
required bylaw, the Articles of Incorporation or these By-Laws, than that
proportion of written consents is required. Such written consents must be filed
with the minutes of the proceedings of the stockholders of the Corporation.


 
-2-

--------------------------------------------------------------------------------

 


ARTICLE III- BOARD OF DIRECTORS


Section 1 - Number, Term, Election and Qualifications: (Section 78.115, 78.330)


(a) The Board of Directors of the Corporation shall consist of a minimum of
three (3) Directors and a maximum of seven (7) Directors, unless and until
otherwise determined by vote of the shareholders or a majority of the entire
Board of Directors. The Board of Directors or stockholders all have the power,
in the interim between annual and special meetings of the stockholders, to
increase or decrease the number of Directors of the Corporation. A Director need
not be a stockholder of the Corporation unless the Articles of Incorporation of
the Corporation or these By-Laws so require.


(b) Except as may otherwise be provided herein or in the Articles of
Incorporation, the members of the Board of Directors of the Corporation shall be
elected at the first annual stockholders’ meeting and at each annual meeting
thereafter, unless their terms are staggered in the Articles of Incorporation or
these By-Laws, by a plurality of the votes cast at a meeting of stockholders, by
the holders of shares entitled to vote in the election.


(c) The first Board of Directors shall hold office until the first annual
meeting of stockholders and until their successors have been duly elected and
qualified or until there is a decrease in the number of Directors. Thereinafter,
Directors will be elected at the annual meeting of stockholders and shall hold
office until the annual meeting of the stockholders next succeeding his
election, unless their terms are staggered in the Articles of Incorporation (so
long as at least one - fourth in number of the Directors of the Corporation are
elected at each annual stockholders meeting) or these By-Laws, or until his
prior death, resignation or removal, Any Director may resign at any time upon
written notice of such resignation to the Corporation.


(d) All Directors of the Corporation shall have equal voting power unless the
Articles of Incorporation of the Corporation provide that the voting power of
individual Directors or classes of Directors are greater than or less than that
of any other individual Directors or classes of Directors, and the different
voting powers may be stated in the Articles of Incorporation or may be dependent
upon any fact or event that may be ascertained outside the Articles of
Incorporation if the manner in which the fact or event may operate on those
voting powers is stated in the Articles of Incorporation. If the Articles of
Incorporation provide that any Directors have voting power greater than or less
than other Directors of the Corporation, every reference in these By-Laws to a
majority or other proportion of Directors shall be deemed to refer to majority
or other proportion of the voting power of all the Directors or classes of
Directors, as may be required by the Articles of Incorporation.


Section 2 - Duties and Powers: (Section 78.120)


The Board of Directors shall be responsible for the control and management of
the business and affairs, property and interests of the Corporation, and may
exercise all powers of the Corporation, except such as those stated under Nevada
state law, are in the Articles of Incorporation or by these By-Laws, expressly
conferred upon or reserved to the stockholders or any other person or persons
named therein.
 
Section 3- Regular Meetings: Notice: (Section 78.3I0)


(a) A regular meeting of the Board of Directors shall be held either within or
without the State of Nevada at such time and at such place as the Board shall
fix.


(b) No notice shall be required of any regular meeting of the Board of Directors
and, if given, need not specify the purpose of the meeting; provided, however,
that in case the Board of Directors shall fix or change the time or place of any
regular meeting when such time and place was fixed before such change, notice of
such action shall be given to each director who shall not have been present at
the meeting at which such action was taken within the time limited, and in the
manner set forth in these By-Laws with respect to special meetings, unless such
notice shall he waived in the manner set forth in these By-Laws.


Section 4-Special Meetings: Notice: (Section 78 .310)


(a) Special meetings of the Board of Directors shall be held at such time and
place as may be specified in the respective notices or waivers of notice
thereof.


 
-3-

--------------------------------------------------------------------------------

 

(b) Except as otherwise required statute, written notice of special meetings
shall be mailed directly to each Director, addressed to him at his residence or
usual place of business, or delivered orally, with sufficient time for the
convenient assembly of Directors thereat, or shall be sent to him at such place
by telegram, radio or cable, or shall he delivered to him personally or given to
him orally, not later than the clay before the day on which the meeting is to he
held. If mailed, the notice of any special meeting shall be deemed to be
delivered on the second day after it is deposited in the United States mails, so
addressed, with postage prepaid. If notice is given by telegram, it shall be
deemed to be delivered when the telegram is delivered to the telegraph company.
A notice, or waiver of notice, except as required by these By-Laws, need not
specify the business to be transacted at or the purpose or purposes of the
meeting.


(c) Notice of any special meeting shall not be required to be given to any
Director who shall attend such meeting without protesting prior thereto or at
its commencement, the lack of notice to him, or who submits a signed waiver of
notice, whether before or after the meeting. Notice of any adjourned meeting
shall not be required to be given.


Section 5 - Chairperson:


The Chairperson of the Board, if any and if present, shall preside at all
meetings of the Board of Directors. If there shall be no Chairperson, or he or
she shall be absent, then the President shall preside, and in his absence, any
other director chosen by the Board of Directors shall preside.


Section 6- Quorum and Adjournments: (Section 78.315)


(a) At all meetings of the Board of Directors, or any committee thereof, the
presence of a majority of the entire Board, or such committee thereof, shall
constitute a quorum for the transaction of business, except as otherwise
provided by law, by the Articles of Incorporation, or these By-Laws.
 
(b) A majority of the directors present at the time and place of any regular or
special meeting, although less than a quorum, may adjourn the same from time to
time without notice, whether or not a quorum exists. Notice of such adjourned
meeting shall be given to Directors not present at time of the adjournment and,
unless the time and place of the adjourned meeting are announced at the time of
the adjournment, to the other Directors who were present at the adjourned
meeting.


Section 7-Manner of Acting: (Section 78.315)


(a) At all meetings of the Board of Directors, each director present shall have
one vote, irrespective of the number of shares of stock, if any, which he may
hold.


(b) Except as otherwise provided by law, by the Articles of Incorporation, or
these By-Laws, action approved by a majority of the votes of the Directors
present at any meeting of the Board or any committee thereof, at which a quorum
is present shall be the act of the Board of Directors or any committee thereof.


(c) Any action authorized in writing made prior or subsequent to such action, by
all of the Directors entitled to vote thereon and filed with the minutes of the
Corporation shall be the act of the Board of Directors, or any committee
thereof, and have the same force and effect as if the same had been passed by
unanimous vote at a duly called meeting of the Board or committee for all
purposes.


(c) Where appropriate communications facilities are reasonably available, any or
all directors shall have the right to participate in any Board of Directors
meeting, or a committee of the Board of Directors meeting, by means of
conference telephone or any means of communications by which all persons
participating in the meeting are able to hear each other.


 
-4-

--------------------------------------------------------------------------------

 

Section 8 - Vacancies: (Section 78.335)


(a) Unless otherwise provided for by the Articles of Incorporation of the
Corporation, any vacancy in the Board of Directors occurring by reason of an
increase in the number of directors, or by reason of the death, resignation,
disqualification, removal or inability to act of any director, or other cause,
shall be filled by an affirmative vote of a majority of the remaining directors,
though less than a quorum of the Board or by a sole remaining Director, at any
regular meeting or special meeting of the Board of Directors called for that
purpose except whenever the stockholders of any class or classes or series
thereof are entitled to elect one or more Directors by the Articles of
Incorporation of the Corporation, vacancies and newly created directorships of
such class or classes or series may be filled by a majority of the Directors
elected by such class or classes or series thereof then in office, or by a sole
remaining Director so elected.


(b) Unless otherwise provided for by law, the Articles of Incorporation or these
By-Laws, when one or more Directors shall resign from the board and such
resignation is effective at a future date, a majority of the directors, then in
office, including those who have so resigned, shall have the power to fill such
vacancy or vacancies, the vote otherwise to take effect when such resignation or
resignations shall become effective.


Section 9 - Resignation: (Section 78.335)


A Director may resign at any time by giving written notice of such resignation
to the Corporation.


Section 10- Removal: (Section 78.335)


Unless otherwise provided for by the Articles of Incorporation, one or more or
all the Directors of the Corporation may be removed with or without cause at any
time by a vote of two-thirds of the stockholders entitled to vote thereon, at a
special meeting of the stockholders called for that purpose, unless the Articles
of Incorporation provide that Directors may only be removed for cause, provided
however, such Director shall not be removed if the Corporation states in its
Articles of Incorporation that its Directors shall be elected by cumulative
voting and there are a sufficient number of shares cast against his or her
removal, which if cumulatively voted at an election of Directors would be
sufficient to elect him or her If a Director was elected by a voting group of
stockholders, only the stockholders of that voting group may participate in the
vote to remove that Director.


Section 11 - Compensation: (Section 78.140)


The Board of Directors may authorize and establish reasonable compensation of
the Directors for services to the Corporation as Directors, including, but not
limited to attendance at any annual or special meeting of the Board.
 
Section 12- Committees: (Section 78.125)


Unless otherwise provided for by the Articles of Incorporation of the
Corporation, the Board of Directors, may from time to time designate horn among
its members one or more committees, and alternate members thereof, as they deem
desirable, each consisting of one or more members, with such powers and
authority (to the extent permitted by law and these By-Laws) as may be provided
in such resolution. Unless the Articles of Incorporation or By-Laws state
otherwise, the Board of Directors may appoint natural persons who are not
Directors to serve on such committees authorized herein, Each such committee
shall serve at the pleasure of the Board and, unless otherwise stated by law,
the Articles of Incorporation of the Corporation or these By-Laws, shall be
governed by the rules and regulations stated herein regarding the Board of
Directors.


 
-5-

--------------------------------------------------------------------------------

 

ARTICLE IV - OFFICERS


Section 1 - Number, Qualifications, Election and Term of Office: (Section
78.130)


(a) The Corporation’s officers shall have such titles and duties as shall be
stated in these By-Laws or in a resolution of the Board of Directors which is
not inconsistent with these By-Laws. The officers of the Corporation shall
consist of a president, secretary and treasurer, and also may have one or more
vice presidents, assistant secretaries and assistant treasurers and such other
officers as the Board of Directors may from time to time deem advisable. Any
officer may hold two or more offices in the Corporation.


(b) The officers of the Corporation shall be elected by the Board of Directors
at the regular annual meeting of the Board following the annual meeting of
stockholders,


(c) Each officer shall hold office until the annual meeting of the Board of
Directors next succeeding his election, and until his successor shall have been
duly elected and qualified, subject to earlier termination by his or her death,
resignation or removal.
 
Section 2 -Resignation:


Any officer may resign at any time by giving written notice of such resignation
to the Corporation.


Section 3 - Removal:


Any officer elected by the Board of Directors may be removed, either with or
without cause, and a successor elected by the Board at any time, and any officer
or assistant officer, if appointed by another officer, may likewise be removed
by such officer.


Section 4 - Vacancies:


(a) An officer holds office after the expiration of his term until a successor
is chosen or until his resignation or removal before the expiration of his term.
A failure to elect officers does not require the Corporation to be dissolved.
Any vacancy occurring in an office of the Corporation by death, resignation,
removal or otherwise, must be filled as the By-Laws provide, or in the absence
of such a provision, by the Board of Directors.


Section 5 - Bonds:


The Corporation may require any or all of its officers or agents to post a bond,
or otherwise, to the Corporation for the faithful performance of their positions
or duties.


Section 6 - Compensation:


The compensation of the officers of the Corporation shall be fixed from time to
time by the Board of Directors.


ARTICLE V - SHARES OF STOCK


Section 1 - Certificate of Stock: (Section 78.235)


(a) The shares of the Corporation shall be represented by certificates or shall
be uncertificated shares.


(b) Certificated shares of the Corporation shall be signed, (either manually or
by facsimile), by officers or agents designated by the Corporation for such
purposes, and shall certify the number of shares owned by him in the
Corporation. Whenever any certificate is countersigned or otherwise
authenticated by a transfer agent or transfer clerk, and by a registrar, then a
facsimile of the signatures of the officers or agents, the transfer agent or
transfer clerk or the registrar of the Corporation may be printed or
lithographed upon the certificate in lieu of the actual signatures. If the
Corporation uses facsimile signatures of its officers and agents on its stock
certificates, it cannot act as registrar of its own stock, but its transfer
agent and registrar may be identical if the institution acting in those dual
capacities countersigns or otherwise authenticates any stock certificates in
both capacities. If any officer who has signed or whose facsimile signature has
been placed upon such certificate, shall have ceased to be such officer before
such certificate is issued, it may be issued by the Corporation with the same
effect as if he were such officer at the date of its issue.


 
-6-

--------------------------------------------------------------------------------

 


(c) If the Corporation issues uncertificated shares as provided for in these
By-Laws, within a reasonable time after the issuance or transfer of such
uncertificated shares, and at least annually thereafter, the Corporation shall
send the stockholder a written statement certifying the number of shares owned
by such stockholder in the Corporation.


(d) Except as otherwise provided by law, the rights and obligations of the
holders of uncertificated shares and the rights and obligations of the holders
of certificates representing shares of the same class and series shall be
identical


Section 2- Lost or Destroyed Certificates: (Section 104.8405)


The Board of Directors may direct a new certificate or certificates to be issued
in place of any certificate or certificates theretofore issued by the
Corporation alleged to have been lost, stolen or destroyed if the owner:


(a) so requests before the Corporation has notice that the shares have been
acquired by a bona fide purchaser,


(b) files with the Corporation a sufficient indemnity bond; and


(c) satisfies such other requirements, including evidence of such loss, theft or
destruction as may be imposed by the Corporation.


Section 3-Transfers of Shares: (Section 1048401, 104.8406 & 104.8416)


(a) Transfers or registration of transfers of shares of the Corporation shall be
made on the stock transfer books of the Corporation by the registered holder
thereof, or by his attorney duly authorized by a written power of attorney; and
in the case of shares represented by certificates, only after the surrender to
the Corporation of the certificates representing such shares with such shares
properly endorsed, with such evidence of the authenticity of such endorsement,
transfer, authorization and other matters as the Corporation may reasonably
require and the payment of all stock transfer taxes due thereon.


(b) The Corporation shall be entitled to treat the holder of record of any share
or shares as the absolute owner thereof for all purposes and, accordingly, shall
not be bound to recognize any legal, equitable or other claim to, or interest
in, such share or shares on the part of any other person, whether or not it
shall have express or other notice thereof except as otherwise expressly
provided by law.
 
Section 4-Record Date: (Section 78.215 & 78.350)


(a) The Board of Directors may fix, in advance, which shall not be more than
sixty days before the meeting or action requiring a determination of
stockholders, as the record date for the determination of stockholders entitled
to receive notice of, or to vote at, any meeting of stockholders, or to consent
to any proposal without a meeting, or for the purpose of determining
stockholders entitled to receive payment of any dividends, or allotment of any
rights, or for the purpose of any other action. If no record date is fixed, the
record date for stockholders entitled to notice of meeting shall be at the close
of business on the day preceding the day on which notice is given, or, if no
notice is given, the day on which the meeting is held, or if notice is waived,
at the close of business on the day before the day on which the meeting is held.


(b) The Board of Directors may fix a record date, which shall not precede the
date upon which the resolution fixing the record date is adopted for
stockholders entitled to receive payment of any dividend or other distribution
or allotment of any rights of stockholders entitled to exercise any rights in
respect of any change, conversion or exchange of stock, or for the purpose of
any other lawful action.


(c) A determination of stockholders entitled to notice of or to vote at a
stockholders meeting is effective for any adjournment of the meeting unless the
Board of Directors fixes a new record date for the adjourned meeting.


 
-7-

--------------------------------------------------------------------------------

 

Section 5 - Fractions of Shares/Scrip: (Section 78 .205)


The Board of Directors may authorize the issuance of certificates or payment of
money for fractions of a share, either represented by a certificate or
uncertificated, which shall entitle the holder to exercise voting rights,
receive dividends and participate in any assets of the Corporation in the event
of liquidation, in proportion to the fractional holdings; or it may authorize
the payment in case of the fair value of fractions of a share as of the time
when those entitled to receive such fractions are determined; or it may
authorize the issuance, subject to such conditions as may be permitted by law,
of scrip in registered or bearer form over the manual or facsimile signature of
an officer or agent of the Corporation or its agent for that purpose
exchangeable as therein provided for full shares, but such scrip shall not
entitle the holder to any rights of stockholder, except as therein provided The
scrip may contain any provisions or conditions that the Corporation deems
advisable If a scrip ceases to be exchangeable for full share certificates, the
shares that would otherwise have been issuable as provided on the scrip are
deemed to be treasury shares unless the scrip contains other provisions for
their disposition.


ARTICLE VI - DIVIDENDS (Section 78.215 & 78.288)


(a) Dividends may be declared and paid out of any funds available therefor, as
often, in such amounts, and at such time or times as the Board of Directors may
determine and shares may be issued pro rata and without consideration to the
Corporations stockholders or to the stockholders of one or more classes or
series.


(b) Shares of one class or series may not be issued as a share dividend to
stockholders of another class or series unless:


(i) so authorized by the Articles of Incorporation;
 

 
(ii)
a majority of the stockholders of the class or series to be issued approve the
issue; or




 
(iii)
there are no outstanding shares of the class or series of shares that are
authorized to be issued.



ARTICLE VII - FISCAL YEAR


The fiscal year of the Corporation shall be fixed, and shall be subject to
change by the Board of Directors from time to time, subject to applicable law.


ARTICLE VIII - CORPORATE SEAL (Section 78.065)


The corporate seal, if any, shall be in such form as shall be prescribed and
altered, from time to time, by the Board of Directors. The use of a seal or
stamp by the Corporation on corporate documents is not necessary and the lack
thereof shall not in any way affect the legality of a corporate document.


ARTICLE IX - AMENDMENTS


Section 1 - By Stockholders:


All By-Laws of the Corporation shall be subject to alteration or repeal, and new
By-Laws may be made, by a majority vote of the stockholders at the time entitled
to vote in the election of Directors even though these By-Laws may also be
altered, amended or repealed by the Board of Directors.


 
-8-

--------------------------------------------------------------------------------

 
Section 2- By Directors: (Section 78.120)


The Board of Directors shall have power to make, adopt, alter, amend and repeal,
from time to time, the By-Laws of the Corporation.


ARTICLE X - WAIVER OF NOTICE: (Section 78.375)


Whenever any notice is required to be given by law, the Articles of
Incorporation or these By-Laws, a written waiver signed by the person or persons
entitled to such notice, whether before or after the meeting by any person,
shall constitute a waiver of notice of such meeting.


ARTICLE XI - INTERESTED DIRECTORS: (Section 78.140)


No contract or transaction shall be void or voidable if such contract or
transaction is between the corporation and one or more of its Directors or
Officers, or between the Corporation and any other corporation, partnership,
association, or other organization in which one or more of its Directors or
Officers, are directors or officers, or have a financial interest, when such
Director or Officer is present at or participates in the meeting of the Board,
or the committee of the stockholders which authorizes the contract or
transaction or his, her or their votes are counted for such purpose, if:


(a) the material facts as to his, her or their relationship or interest and as
to the contract or transaction are disclosed or are known to the Board of
Directors or the committee and are noted in the minutes of such meeting and the
Board or committee in good faith authorizes the contract or transaction by the
affirmative votes of a majority of the disinterested Directors, even though the
disinterested Directors he less than a quorum; or
(b) the material facts as to his, her or their relationship or relationships or
interest or interests and as to the contract or transaction are disclosed or are
known to the stockholders entitled to vote thereon, and the contract or
transaction is specifically approved in good faith by vote of the stockholders;
or


(c) the contract or transaction is fair as to the Corporation as of the time it
is authorized, approved or ratified, by the Board of Directors, a committee of
the stockholders; or


(d) the fact of the common directorship, office or financial interest is not
disclosed or known to the Director or Officer at the time the transaction is
brought before the Board of Directors of the Corporation for such action. Such
interested Directors may be counted when determining the presence of a quorum at
the Board of Directors or committee meeting authorizing the contract or
transaction.


ARTICLE XII - ANNUAL LIST OF OFFICERS. DIRECTORS AND REGISTERED AGENT: (Section
78.150 & 78.165)


The Corporation shall, within sixty days after the filing of its Articles of
Incorporation with the Secretary of State, and annually thereafter on or before
the last day of the month in which the anniversary date of incorporation occurs
each year, file with the Secretary of State a list of its president, secretary
and treasurer and all of its Directors, along with the post office box or street
address, either residence or business, and a designation of its resident agent
in the state of Nevada. Such list shall be certified by an officer of the
Corporation.


ARTICLE XIII - INDEMNIFICATION: (Section 78.7502)


(a) To the fullest extent allowed by applicable law, the Board of Directors
shall cause the Corporation to indemnify a Director or former Director of the
Corporation and the Board of Directors may cause the Corporation to indemnify a
Director or former Director of a corporation of which the Corporation is or was
a stockholder and the heirs and personal representatives of any such person
against all costs, charges and expenses, including an amount paid to settle an
action or satisfy a judgment, actually and reasonably incurred by him or them
including an amount paid to settle an action or satisfy a judgment inactive
criminal or administrative action or proceeding to which he is or they are made
a party by reason of his or her being or having been a Director of the
Corporation or a Director of such corporation, including an action brought by
the Corporation of corporation. Each Director of the Corporation on being
elected or appointed is deemed to have contracted with the Corporation on the
terms of the foregoing indemnity.
 
(b) The Board of Directors may cause the Corporation to indemnify an officer,
employee or agent of the Corporation or of a corporation of which the
Corporation is or was a stockholder (notwithstanding that he is also a
Director), and his or her heirs and personal representatives against all costs,
charges and expenses incurred by him or them and resulting from his of her
acting as an officer, employee or agent of the Corporation or corporation. In
addition the Corporation shall indemnify the secretary or an assistant secretary
of the Corporation (if he is not a full time employee of the Corporation and
notwithstanding that he is also a Director), and his or her respective heirs and
legal representatives against all costs, charges and expenses incurred by him or
them and arising out of the functions assigned to the secretary of the
Corporation under the Act, the Articles of Incorporation, or these By-Laws and
each such secretary and assistant secretary, on being appointed is deemed to
have contracted with the Corporation on the terms of the foregoing indemnity.

(c) The Board of Directors may cause the Corporation to purchase and maintain
insurance for the benefit of a person who is or was serving as a Director,
officer, employee or agent of the Corporation or as a director, officer,
employee or agent of a corporation of which the Corporation is or was a
stockholder and his or her heirs or personal representatives against a liability
incurred by him as a Director, officer, employee or agent.
 


 
 
-9-

--------------------------------------------------------------------------------

 